Order filed August 31, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00747-CV
                                   ____________

ESTHER ANDERSON, PRINCIPAL OF BENSON & ANDERSON, P.C., Appellant

                                           V.

MEGHAN MCCORMICK A/K/A MEGHAN MCCORMICK, ADMINISTRATRIX
    OF THE ESTATE OF MARILYN R. MCCORMICK A/KA/ MARAHLYN
                R. MCCORMICK, DECEASED, Appellee


                       On Appeal from the Probate Court No 2
                               Harris County, Texas
                           Trial Court Cause No. 399,762


                                        ORDER

      This is an appeal from a judgment signed July 5, 2012. A related case was
previously filed in the Court of Appeals for the First District of Texas under case number
01-11-00038-CV.

      It is ORDERED that the appeal docketed under this court=s appellate cause number
14-12-00747-CV is transferred to the Court of Appeals for the First District of Texas
pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The Clerk of this
Court is directed to transfer all papers filed in the case, and certify all Orders made, to the
Court of Appeals for the First District of Texas.

                                       PER CURIAM